Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 02/25/22 are acknowledged.
Claims 2-6 and 8 were cancelled. Claims 1 and 7 were amended. 
Claims 1, 7, and 9-10 are pending and are included in the prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 9-10 are again rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0256397 A1).
Instant claim 1 is drawn to a tablet composition comprising more than 90% w/w and 95% w/w or less of ibrutinib and one or more pharmaceutically acceptable excipients, 
wherein the one or more pharmaceutically acceptable excipients comprises:
a binder selected from the group consisting of hydroxypropyl methylcellulose, hydroxypropyl cellulose and polyvinylpyrrolidone (povidone);
one or more disintegrants selected from the group consisting of pregelatinized starch, croscarmellose sodium, crospovidone, sodium starch glycolate and low substituted hydroxypropyl cellulose; and
a lubricant selected from the group consisting of colloidal silicon dioxide, stearic acid, magnesium stearate, calcium stearate, sodium stearyl fumarate and talc;
and wherein the composition is free of a diluent.
Chong et al. teach pharmaceutical formulations of Bruton's tyrosine kinase (Btk) inhibitor 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo 3,4-dipyrimidin-1-yl)piperidin-1-yl)prop-2-en-1-one or ibrutinib (Abstract, [0005]). The pharmaceutical composition is a high load solid tablet formulation comprising about 50% w/w to about 90% w/w of ibrutinib and one or more pharmaceutically acceptable excipients ([0009]-[0012], [0021]-[0022], [0242], [0244]-[0245], [0266], [0267], [0276], [0432]-[0434], [0456], [0465]). Example 3 discloses the preparation of immediate release high-load tablet formulations which contain 80 to 90% ibrutinib and pharmaceutically acceptable excipients ([0701]). 
Although Chong et al. teach that the upper limit of the concentration range of ibrutinib is about 90% w/w ([0009] and Example 3 – [0701]), Chong et al. do not expressly teach an embodiment or example of a tablet composition comprising more than 90% w/w and 95% w/w or less of ibrutinib, as recited in amended claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a high load solid tablet formulation comprising about 50% w/w to about 90% w/w of ibrutinib and one or more pharmaceutically acceptable excipients, as taught by Chong et al., include more than 90% w/w of ibrutinib, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the upper limit of the range taught by Chong et al. is about 90% w/w of ibrutinib, which includes amounts that are slightly greater than 90% w/w. Therefore, the ranges overlap. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional high load tablet formulation containing greater than 90% w/w of ibrutinib. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of a tablet composition comprising more than 90% w/w and 95% w/w or less of ibrutinib and one or more pharmaceutically acceptable excipients would have been obvious over the high load solid tablet formulation comprising about 50% w/w to about 90% w/w of ibrutinib and one or more pharmaceutically acceptable excipients ([0009]-[0012], [0021]-[0022], [0242], [0244]-[0245], [0266], [0267], [0276], [0432]-[0434], [0456], [0465]); and the preparation of immediate release high-load tablet formulations which contain 80 to 90% ibrutinib and pharmaceutically acceptable excipients (Example 3 - [0701]), as taught by Chong et al. As discussed above, one of ordinary skill in the art would have been motivated to use greater than 90% w/w of ibrutinib in the tablet formulation of Chong et al. because the upper limit of the range taught by Chong et al. is about 90% w/w of ibrutinib, which includes amounts that are slightly greater than 90% w/w. Please see MPEP 2144.05.
Regarding instant claim 1, the limitation of part (a) the binder would have been obvious over the binder which includes polyvinylpyrrolidone ([0011]), as taught by Chong et al.
Regarding instant claim 1, the limitation of part (b) the disintegrant would have been obvious over the disintegrating agent which includes pregelatinized starch and croscarmellose sodium ([0011]), as taught by Chong et al.
Regarding instant claim 1, the limitation of part (c) the lubricant would have been obvious over the lubricant which includes magnesium stearate ([0011]), as taught by Chong et al.
Regarding instant claim 1, the limitation of the composition being free of a diluent would have been obvious over Example 3 which contains 0 to 10% of the diluent lactose ([0701]), as taught by Chong et al. Since Chong et al. teach 0% diluent in their range one of ordinary skill in the art would have found it obvious to omit the diluent from a tablet formulation of ibrutinib. 
Regarding instant claim 7, the limitation of the surfactant would have been obvious over the surfactant which includes sodium lauryl sulfate ([0011]), as taught by Chong et al.
Regarding instant claim 9, the limitation of wet granulation would have been obvious over the wet granulation ([0007]), as taught by Chong et al.
Regarding instant claim 10, the limitations of the process steps would have been obvious over the wet granulation and compression steps in Example 1 ([0697] - including blending the ibrutinib with intragranular components, adding water, granulating, drying the wet granules in a fluid bed dryer, passing the dried granulated material through a comil, adding the extragranular components, adding lubricant, and compressing the blend) which are used to prepare the high-load tablet containing 80 to 90% ibrutinib tablets of Example 3 ([0701]), as taught by Chong et al.
Response Arguments
Applicants’ arguments (Pages 4-8, filed 02/25/22) regarding the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0256397 A1) have been fully considered but are not persuasive.
Applicant’s discussion of the claimed subject matter (Pages 4-7) has been fully considered.
Applicant argues (Page 7) that Chong does not describe any composition containing any of the specific combinations of excipients defined in the present claims. Applicant argues that “Chong does not describe an actual tablet composition that includes more than 90% w/w of Ibrutinib” (emphasis original).
This is not persuasive because according to MPEP § 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of preferred embodiments.” In the present case, Chong et al. disclose tablet compositions containing ibrutinib ([0010]-[0031], Example 3 – [0701]). Chong et al. also teach the upper limit of the active agent ibrutinib as being about 90% w/w of ibrutinib ([0010]-[0012], [0432]), which includes amounts that are slightly greater than 90% w/w. Therefore, the ranges overlap. One of ordinary skill in the art, reading the disclosure of Chong et al., would have had a reasonable expectation of success in producing a functional high load tablet formulation containing greater than 90% w/w of ibrutinib. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)”
Applicant refers to paragraph [0009] of Chong and argues that “… this paragraph relates to theoretical compositions of Ibrutinib, while the actual compositions produced in the Examples of Chong contain at most “80 to 90%” of Ibrutinib (see, for example, Table 3 on page 47 of Chong). As such, Chong does not teach how to produce an Ibrutinib tablet containing more than 90% w/w of Ibrutinib” (emphasis original).
This is not persuasive because, as explained above, according to MPEP § 2123, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments …” Even though the examples disclosed by Chong et al. do not contain about 90% w/w of ibrutinib, Chong et al. clearly disclose the upper limit of the active agent ibrutinib as being about 90% w/w of ibrutinib ([0010]-[0012], [0432]). 
Applicant argues that “… Chong clearly does not teach how to produce a tablet containing more than 90% w/w of Ibrutinib and having an acceptable or improved dissolution profile” (emphasis original). Applicant refers to Tables 5 to 8 on pages 48 to 50 of Chong and argues that “… Chong teaches how to produce a tablet with acceptable dissolution properties containing at most 70% w/w of Ibrutinib” (emphasis added). 
This is not persuasive because the “acceptable or improved dissolution” is a property of the composition and since the prior art teaches the same composition, containing the same components, in an overlapping concentration range of the active ibrutinib, the property of acceptable or improved dissolution is naturally taught by the prior art. When the prior art is taken as a whole, one of ordinary skill in the art would have found it obvious to prepare a tablet with about 90% w/w of ibrutinib as taught by Chong et al., which includes a concentration slightly greater than 90% w/w, and have a reasonable expectation of success in producing a functional tablet having acceptable pharmaceutical and pharmacokinetic properties. Even though Tables 5 to 8 on pages 48 to 50 of Chong et al. disclose formulations with 70% w/w of Ibrutinib (Formulation D) which has acceptable pharmaceutical and PK properties, the disclosure of Chong et al. is not limited to just these formulations. Chong et al. do not disclose that formulations containing higher than 70% w/w of ibrutinib, or even about 90% w/w of ibrutinib, do not provide acceptable pharmaceutical and PK properties. 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “acceptable or improved dissolution”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that there is nothing in Chong that suggests that it is even possible, using any excipients, to produce a tablet containing more than 90% w/w of Ibrutinib that has acceptable tablet properties such as an acceptable dissolution profile. Applicant argues that Chong explicitly teaches that it is difficult to increase the load of Ibrutinib in a tablet without negatively impacting its tablet properties, and in particular its disintegration profile, and that Chong discourages the skilled reader from trying to increase the Ibrutinib load of its tablets. Applicant argues that there is no suggestion in any of the prior art that a tablet composition comprising more than 90% w/w of Ibrutinib and the excipients set out in the present claims could achieve a superior dissolution profile to known, marketed capsules of Ibrutinib, and that Chong teaches that capsules of Ibrutinib generally outperform tablets in this regard. 
This is not persuasive because, according to MPEP 2121, “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.” In the present case Chong et al. clearly disclose the preparation of tablets containing ibrutinib ([0010]-[0012], Example 3 – [0701]), disclose the upper limit of the active agent ibrutinib as being about 90% w/w of ibrutinib ([0432]), and is presumed to be operable across all the disclosed embodiments.
Even though Chong et al. disclose that tablet formulations tend to have lower Cmax as compared with the capsule formulations, and that it is challenging to prepare high load tablet formulations of ibrutinib that possess both pharmaceutically acceptable properties and desired PK properties ([0240]), Chong et al. also disclose that “In some embodiments, the high load tablet formulations possess both pharmaceutically acceptable properties and desired PK properties, such as a high Cmax, similar to that of a capsule formulation (e.g., BK21A)” ([0717], emphasis added). Therefore, one of ordinary skill in the art, given the guidance of Chong et al., would have found it obvious to prepare tablet containing ibrutinib at a concentration of about 90% w/w, which includes a concentration slightly higher than 90% w/w, thereby rendering obvious the recited limitation of “more than 90% w/w and 95% w/w or less ibrutinib” and have a reasonable expectation of success in achieving the desired pharmaceutically acceptable properties and pharmacokinetic (PK) properties. 
Therefore, the rejection of 09/30/21 is maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615